DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia, publication number: US 2019/0073607 (Jia-07) in view of Jia, publication number: US 2021/0049497 (Jia-97).

As per claim 1, Jia-07 teaches a computer-implemented method of managing machine-learned data, the computer-implemented method comprising:
obtaining, by one or more processors, a machine-learned data set, the machine-learned data set being categorized machine-learned information (Machine Learning models associated with hardware, [0018], Fig. 1);
determining, by the one or more processors, one or more device hardware requirements to use the machine-learned data set (Selecting relevant models, [0014][0018]);
based on receiving a request to provide the machine-learned data set of a device, determining, by the one or more processors, whether the device meets the one or more device hardware requirements to use the machine-learned data set; and
based on determining that the device meets the one or more device hardware requirements, providing the machine-learned data set to the device to provide the categorized machine-learned information to the device for use by the device (Server determining Machine learning model to select based on device hardware characteristics, [0014]).

Jia-07 does not teach the Machine Learned data set being provided to the processor by a first device and used by a second device. 
In an analogous art, Jia-97 teaches the Machine Learned data set being provided to the processor by a first device and used by a second device (uploading and downloading Machine Learning models, [0061-0065]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Jia-07’s Machine learning system to include previously created machine learning modules as described in Jia-97’s Machine learning system for the advantage of accelerating the improvement in functionality of a new device. 

As per claim 2, the combination teaches wherein providing the categorized machine-learned information of the first device to the second device provides an additional machine-learned skill to the second device, or enhances an existing machine-learned skill of the second device (Jia-97: updating, [0014], Jia-07: improving [0064]).

As per claim 3, the combination teaches further comprising determining a category type of the machine-learned data set of the first device to provide the categorized machine-learned information, and wherein the determining the one or more device hardware requirements to use the machine-learned data set of the first device comprises using the category type of the machine-learned data set of the first device in determining the one or more device hardware requirements (Jia-97: Machine learning for performing specific functions, [0061]).

As per claim 4, the combination teaches wherein the category type is selected from the group of category types consisting of image recognition, voice recognition, natural language processing, sequence of actions, robotics, and conversation services (Jia-97: Photos, [0061]).
As per claim 5, the combination teaches wherein the category type of the machine-learned data set includes multiple sub-category types, and wherein the method further comprises determining a sub-category type of the multiple sub-category types for the machine-learned data set of the first device, wherein the determining of the one or more device hardware requirements to use the machine-learned data set of the first device comprises using the category type and the sub-category type of the machine- learned data set of the first device in determining, by the one or more processors, the one or more device hardware requirements (Jia-07: Main and secondary ML modules, [0018]).

As per claim 6, the combination teaches further comprising determining, by the one or more processors, a first machine-learned skill of the first device using, at least in part, the category type of the machine-learned data set, and obtaining, by the one or more processors, a second machine-learned skill of the second device, wherein the first and second machine-learned skills are different machine-learned skills or different machine-learned skill levels, and providing the machine-learned data set of the first device to the second device augments the second device with the first machine-learned skill of the first device (Jia-07: Main and secondary ML modules, [0018], updating, [0014]).

As per claim 7, the combination teaches wherein the machine- learned data set of the first device is one machine-learned data set of the first device of multiple machine-learned data sets of the first device (Jia-07: secondary ML modules, [0018]).

As per claim 8, the combination teaches wherein the first device is a first machine-learning device and the second device is a second machine-learning device, and wherein the first machine-learning device and the second machine-learning device are a same type of machine-learning device (Jia-07: based on device hardware, [0014]).

As per claim 9, the combination teaches wherein the first device is a first machine-learning device and the second device is a second machine-learning device, and wherein the first machine-learning device and the second machine-learning device are different types of machine-learning devices (Jia-97: tenant and mobile devices, [0055]).

As per claim 10, the combination teaches further comprising:
obtaining, by the one or more processors, another machine-learned data set of a third device, the other machine-learned data set of the third device being additional, categorized machine-learned information;
determining, by the one or more processors, one or more device hardware requirements to use the other machine-learned data set of the third device;
based on receiving a request to provide the other machine-learned data set of the third device to the second device, determining, by the one or more processors, whether the second device meets the one or more device hardware requirements to use the other machine-learned data set of the third device; and
based on determining that the second device meets the one or more device hardware requirements, providing the other machine-learned data set of the third device to the second device to provide the additional, categorized machine- learned information of the third device to the second device for use by the second device (Jia-07: selection based on hardware, [0014], Jia-97: Created by different tenants, [0055]).

As per claim 11, the combination teaches further comprising obtaining, by the one or more processors, an indication of an authorization by a user of the first device to provide the categorized machine-learned information of the first device to the second device, and wherein providing the machine-learned data set of the first device to the second device is based, at least in part, on obtaining the indication of authorization by the user of the first device to allow the providing of the categorized machine-learned information of the first device to the second device (Jia-97: having access to only shared data, [0029]).

Claims 12-17 are rejected based on claims 1-6
Claims 18-20 are rejected based on claims 1-3


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494